                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02898-REB-KLM

NAKIKO DIALLO,

        Plaintiff,
v.

MATTHEW MILLIGAN, in his personal capacity; and
CITY OF AURORA,

        Defendants.


     DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT AND JURY
                               DEMAND


        COMES NOW, Defendants Matthew Milligan and the City of Aurora, by and

through their undersigned counsel, and hereby submit this Answer to Plaintiff’s Amended

Complaint [Doc 17] as follows:

                                    INTRODUCTION

        1.      With regard to the allegations and averments in paragraph 1 of the

Amended Complaint, Defendants admit that Plaintiff is an African-American male.

Defendants are without sufficient knowledge or information thereof to form a belief as to

the truth or falsity of the remaining allegations and averments in paragraph 1 of the

Amended Complaint and, therefore, deny the same.

        2.      With regard to the allegations and averments in paragraph 2 of the

Amended Complaint, Defendants admit that Defendant Milligan, in his capacity as a City

of Aurora Police Officer, initiated a traffic stop of Plaintiff shortly before midnight on
November 9, 2016. Defendants deny the remaining allegations and averments in

paragraph 2 of the Amended Complaint.

       3.     With regard to the allegations and averments in paragraph 3 of the

Amended Complaint, Defendants admit that Plaintiff spent an extended period in jail

awaiting trial and that he was found not guilty by a jury on traffic and criminal charges on

April 13, 2018. Defendants deny the remaining allegations and averments in paragraph

3 of the Amended Complaint.

       4.     Defendants deny the allegations and averments in paragraph 4 of the

Amended Complaint.

                     Answer to Section II Jurisdiction and Venue

       5.     Defendants admit the allegations and averments in paragraphs 5 and 6 of

the Amended Complaint.

                              Answer to Section III Parties

       6.     With regard to the allegations and averments in paragraph 7 of the

Amended Complaint, Defendants are without sufficient knowledge or information thereof

to form a belief as to the truth or falsity of the allegations and averments in paragraph 7

of the Amended Complaint and, therefore, deny the same.

       7.     Defendants admit the allegations and averments in paragraphs 8 and 9 of

the Amended Complaint.

                       Answer to Section IV Factual Allegations

       8.     Defendants deny the allegations and averments in paragraphs 11, 12, 15,

18, 19, 20, 25, 26, 27, 28, 30, 31, 32, 33, 34, 35, and 44 of the Amended Complaint.



                                             2
       9.     With regard to the allegations and averments in paragraph 10 of the

Amended Complaint, Defendants admit that Defendant Milligan has been employed as a

police officer by the City of Aurora since at least 2003. With regard to the remaining

allegations and averments in paragraph 10 of the Amended Complaint, Defendants are

without sufficient knowledge or information thereof to form a belief as to the truth or falsity

of the remaining allegations and averments in paragraph 10 of the Amended Complaint

and, therefore, deny the same.

       10.    With regard to the allegations and averments in paragraph 13 of the

Amended Complaint, Defendants admit that Defendant Milligan was named in a lawsuit

filed by Marquise Harris and that the lawsuit was subsequently dismissed for failure to

prosecute. Defendants deny the remaining allegations and averments in paragraph 13 of

the Amended Complaint.

       11.    With regard to the allegations and averments in paragraph 14 of the

Amended Complaint, Defendants admit that Defendant Milligan was named in a lawsuit

filed by Irman Jones that was dismissed with prejudice. Defendant City of Aurora admits

that the City of Aurora reached a settlement with Mr. Jones with no admission of liability

by the City. Defendants deny all remaining allegations and averments in paragraph 14 of

the Amended Complaint.

       12.    With regard to the allegations and averments in paragraph 16 of the

Amended Complaint, Defendants admit that Defendant Milligan has never been

disciplined by the Aurora Police Department for making false reports or for assaulting

witnesses or civilians. Defendants deny the remaining allegations and averments in



                                              3
paragraph 16 of the Amended Complaint.

      13.    With regard to the allegations and averments in paragraph 17 of the

Amended Complaint, Defendants admit that Defendant Milligan responded to a call for

service in 2014 and contacted Gaye O’Malley, who was arrested. Defendants deny the

remaining allegations and averments in paragraph 17 of the Amended Complaint.

      14.    With regard to the allegations and averments in paragraph 21 of the

Amended Complaint, Defendants admit that at approximately 23:50 on November 9,

2016, Defendant Milligan pulled Plaintiff over due to defective taillights on the vehicle

Plaintiff was driving. Defendants deny the remaining allegations and averments in

paragraph 21 of the Amended Complaint.

      15.    With regard to the allegations and averments in paragraph 22 of the

Amended Complaint, Defendants deny that officers were dispatched to respond to his

location solely as back-up officers. Defendants admit the remaining allegations and

averments in paragraph 22 of the Amended Complaint.

      16.    With regard to the allegations and averments in paragraph 23 of the

Amended Complaint, Defendants admit that Defendant Milligan examined Plaintiff’s

driver’s license and vehicle registration and that he observed an open beer container in

Plaintiff’s vehicle. Defendants further admit that Plaintiff was asked to exit his vehicle

during this encounter, that Plaintiff was patted down and, at one point, Defendant Milligan

asked Plaintiff to sit on the curb. Defendants deny the remaining allegations and

averments in paragraph 23 of the Amended Complaint.

      17.    With regard to the allegations and averments in paragraph 24 of the



                                            4
Amended Complaint, Defendants admit that, during Defendant Milligan’s contact with

Plaintiff, he learned that Plaintiff was on parole and that Officer Sotelo had observed a

bottle of tequila containing what appeared to be alcohol in the passenger compartment of

the vehicle that Plaintiff was driving. Defendants deny the remaining allegations and

averments in paragraph 24 of the Amended Complaint.

       18.    With regard to the allegations and averments in paragraph 29 of the

Amended Complaint, Defendants admit that Plaintiff remained in custody pending the

resolution of criminal charges. Defendants deny the remaining allegations and averments

in paragraph 29 of the Amended Complaint.

       19.    With regard to the allegations and averments in paragraphs 36, 37, 38, 39,

40, 41, 42, and 43 of the Amended Complaint, Defendant Milligan is without sufficient

knowledge or information thereof to form a belief as to the truth or falsity of the allegations

and averments in said paragraphs and, therefore, denies the same.

       20.    With regard to the allegations and averments in paragraph 36 of the

Amended Complaint, Defendant City of Aurora admits that Aurora police officers

contacted Vanessa Peoples, an African-American woman, in 2017. Ms. Peoples was

subsequently charged with obstructing a police officer. The City of Aurora reached a

settlement with Ms. Peoples to resolve all of her potential claims against the City with no

admission of liability by the City of Aurora. Defendant City of Aurora denies the remaining

allegations and averments in paragraph 36 of the Complaint.

       21.    With regard to the allegations and averments in paragraph 37 of the

Amended Complaint, Defendant City of Aurora admits that officers contacted Brandon



                                              5
Washington, an African-American male, in 2017, after a traffic accident. Defendant City

of Aurora further admits that Mr. Washington was charged with resisting arrest, among

other offenses and that the charges were later dismissed. Defendant City of Aurora

denies the remaining allegations and averments in paragraph 37 of the Amended

Complaint.

      22.    With regard to the allegations and averments in paragraph 38 of the

Amended Complaint, Defendant City of Aurora admits that Aurora police officers

contacted Jaime Alberto Torres Soto in 2016 in response to a noise complaint. Defendant

City of Aurora further admits that Mr. Torres was found not guilty of resisting arrest and

failure to obey a lawful order after a jury trial. Defendant City of Aurora denies the

remaining allegations and averments in paragraph 38 of the Amended Complaint.

      23.    With regard to the allegations and averments in paragraph 39 of the

Amended Complaint, Defendant City of Aurora admits that the City reached a settlement

with Omar Hassan with no admission of liability by the City of Aurora. Defendant City of

Aurora denies all remaining allegations and averments in paragraph 39 of the Amended

Complaint.

      24.    With regard to the allegations and averments in paragraph 40 of the

Amended Complaint, Defendant City of Aurora admits that the City reached a settlement

with OyZhana Williams, an African-American woman, with no admission of liability by the

City of Aurora. Defendant City of Aurora denies all remaining allegations and averments

in paragraph 40 of the Amended Complaint.

      25.    With regard to the allegations and averments in paragraph 41 of the



                                            6
Amended Complaint, Defendant City of Aurora admits that it reached a settlement with

Dwight Crews with no admission of liability by the City. Defendant City of Aurora denies

all remaining allegations and averments in paragraph 41 of the Amended Complaint.

       26.    With regard to the allegations and averments in paragraph 42 of the

Amended Complaint, Defendant City of Aurora admits that police officers contacted

Rickey Burrell, an African-American man and that the City of Aurora reached a settlement

with no admission of liability by the City. Defendant City of Aurora denies all remaining

allegations and averments in paragraph 42 of the Amended Complaint.

       27.    With regard to the allegations and averments in paragraph 43 of the

Amended Complaint, Defendant City of Aurora admits that police officers contacted

Duane Williams in 2008 and that the City reached a settlement with Mr. Williams with no

admission of liability by the City. Defendant City of Aurora denies all remaining allegations

and averments in paragraph 43 of the Amended Complaint.

                         Answer to Section V Claims for Relief

                          Answer to First Claim for Relief
      42 U.S.C. § 1983 – Unlawful Search and Detention in Violation of the Fourth
                      Amendment (Against Defendant Milligan)

       28.    Defendants hereby incorporate paragraphs 1-27 of this Answer as if fully

set forth herein.

       29.    Defendants admit the allegations and averments in paragraphs 46 and 47

of the Amended Complaint.

       30.    With regard to the allegations and averments in paragraph 48 of the

Amended Complaint, Defendants admit that Defendant Milligan had reasonable grounds



                                             7
to investigate whether Plaintiff was driving under the influence. Defendants deny all

remaining allegations and averments in paragraph 48 of the Amended Complaint.

       31.    Defendants deny the allegations and averments in paragraphs 49 and 50

of the Amended Complaint.

                        Answer to Second Claim for Relief
     42 U.S.C. 1983 – Malicious Prosecution in Violation of the Fourth & Fourteenth
                      Amendments (against Defendant Milligan)

       32.    Defendants hereby incorporate paragraphs 1-31 of this Answer as if fully

set forth herein.

       33.    Defendants admit the allegations and averments in paragraphs 52 and 53

of the Amended Complaint.

       34.    Defendants deny the allegations and averments in paragraphs 54, 55, 56,

57, and 59 of the Amended Complaint.

       35.    With regard to the allegations and averments in paragraph 58 of the

Amended Complaint, Defendants admit that Plaintiff was found not guilty of all charges

on April 13, 2018. Defendants deny the remaining allegations and averments in

paragraph 58 of the Amended Complaint.

                         Answer to Third Claim for Relief
     42 U.S.C. 1983 – Manufacturing False Inculpatory Evidence in Violation of the
                 Fourteenth Amendment (against Defendant Milligan)

       36.    Defendants hereby incorporate paragraphs 1-35 of this Answer as if fully

set forth herein.

       37.    Defendants admit the allegations and averments in paragraphs 61 and 62

of the Amended Complaint.



                                           8
       38.    Defendants deny the allegations and averments in paragraphs 63, 64, 65,

66, and 67 of the Amended Complaint.


                        Answer to Fourth Claim For Relief
  42 U.S.C. 1983 – Racially Biased Policing in Violation of the Fourteenth Amendment
              (against Defendant Milligan and Defendant City of Aurora)

       39.    Defendants hereby incorporate paragraphs 1-38 of this Answer as if fully

set forth herein.

       40.    Defendants admit the allegations and averments in paragraphs 69, 70, and

72 of the Amended Complaint.

       41.    With regard to the allegations and averments in paragraphs 71 and 76 of

the Amended Complaint, such allegations are simply a partial statement of the law to

which no response is required.

       42.    Defendants deny the allegations and averments in paragraphs 73, 74, 75,

and 77 of the Amended Complaint.

                           Answer to Fifth Claim For Relief
42 U.S.C. 1983 – Deliberately Indifferent Training, Supervision, and Discipline Resulting
            in Constitutional Violations (Against Defendant City of Aurora)

       43.    Defendants hereby incorporate paragraphs 1-42 of this Answer as if fully

set forth herein.

       44.    Defendants admit the allegations and averments in paragraphs 79 and 80

of the Amended Complaint.

       45.    With regard to the allegations and averments in paragraph 81 of the

Amended Complaint, such allegations are simply a partial statement of the law to which

no response is required.


                                           9
       46.    Defendants deny the allegations and averments in paragraphs 82, 83, 84,

and 85 of the Amended Complaint.

                                Answer to Prayer for Relief

       Plaintiff’s Prayer for Relief is void of a claim or allegation of any kind and, therefore,

a response is not warranted. To the extent a response is required, Defendants deny the

allegations in the Prayer for Relief of the Complaint.


                                     GENERAL DENIAL

       Other than as to those allegations and averments specifically admitted herein,

Defendants deny all allegations and averments asserted in the Amended Complaint and

further deny that Plaintiff is entitled to any of the relief requested in the Amended

Complaint.

                                AFFIRMATIVE DEFENSES

       1.     Plaintiff’s Complaint and every Claim for Relief set forth therein fails to state

a valid claim upon which the relief prayed for may be granted.

       2.     Plaintiff has failed to mitigate his damages, if any, as required by law.

       3.     Plaintiff’s alleged injuries and damages, if any, were the result of Plaintiff’s

own negligent, intentional, and/or unlawful conduct or the negligent, intentional, and/or

unlawful conduct of a third party, which negligent, intentional, and/or unlawful conduct

operates to bar or reduce the liability of Defendants, if any.

       4.     Defendant Milligan was properly exercising his public duties pursuant to

C.R.S. § 18-1-701. Further, Defendant Milligan was properly exercising his police powers




                                               10
and the authority vested in him by virtue of C.R.S. §§ 16-3-101, 16-3-102 (a) and (b) and

16-3-103.

       5.      Defendant Milligan is entitled to qualified immunity on Plaintiff’s § 1983

claims because he did not engage in any conduct violative of Plaintiffs’ constitutional

rights or violative of law that was clearly established at the time of the actions complained

of. Defendant Milligan’s actions were, at all times undertaken with a good faith belief in

their lawfulness and were objectively reasonable under the circumstances with which

Defendant Milligan was confronted.

       6.      Subject-matter jurisdiction is lacking inasmuch as Plaintiff’s claims fail to

rise to the level of a deprivation of federal constitutional rights.

       7.      The allegations and averments against individually named Defendant

Milligan, to the extent that they purport to assert cognizable claims under any theory of

law, constitute mere allegations of negligence or mistake which do not rise to the level of

a constitutional injury or deprivation sufficient to confer jurisdiction upon this Court.

       8.      Plaintiff’s claims are limited or barred by operation of the Doctrines of Issue

and Claim Preclusion.

       9.      Defendant City of Aurora cannot be liable to Plaintiff on the basis of

vicarious liability or respondeat superior.

       10.     Plaintiff has failed to adequately allege, and cannot establish, that the

alleged constitutional violations enumerated in his Complaint arose from a policy, custom,

or practice of the City of Aurora which was the motivating force behind an alleged violation

of Plaintiff’s constitutional rights.



                                               11
       11.    Plaintiff has failed to allege, and cannot establish, an affirmative link

between the actions of the individually named officer and the alleged constitutional injury.

Further, Plaintiff has not adequately alleged and cannot establish that the officer,

individually or in combination, personally participated or acquiesced in any alleged

constitutional deprivation upon which Plaintiff’s claims are asserted.

       12.    The actions of the Defendants were, at all times, in furtherance of legitimate

law-enforcement purposes and were not based upon Plaintiff’s membership in any

protected class of individuals.

       13.    Defendants reserve the right to assert any and all additional affirmative

defenses.

       WHEREFORE, Defendants, having fully answered Plaintiff’s Amended Complaint,

respectfully request that this Court dismiss Plaintiff’s Amended Complaint and enter such

further relief as the Court deems just and proper.

       Dated this 1st day of October, 2019.

                                          s/ Isabelle Sabra Evans
                                          Isabelle Sabra Evans
                                          Peter Ruben Morales
                                          Aurora Municipal Center, Suite 5300
                                          15151 East Alameda Parkway
                                          Aurora, Colorado 80012
                                          Telephone: (303) 739-7030
                                          Facsimile: (303) 739-7042
                                          Email: ievans@auroragov.org
                                                 pmorales@auroragov.org
                                          Counsel for Defendant City of Aurora and
                                          Defendant Milligan in his official capacity




                                            12
                                          s/ Marc F. Colin
                                          Marc F. Colin
                                          Bruno, Colin & Lowe, P.C.
                                          1999 Broadway, Suite 4300
                                          Denver, CO 80202
                                          Telephone: (303) 831-1099
                                          Facsimile: (303) 831-1088
                                          mcolin@brunolawyers.com
                                          Counsel for Defendant Milligan in his individual
                                          capacity




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of October, 2019 a true and correct copy of the
foregoing DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT was
filed via CM/ECF, which will serve all parties of record, to the following:


David J. Furtado
Brad Kloewer, Esq.
Furtado Law PC
3773 Cherry Creek North Drive, Suite 755
Denver, Colorado 80209
E-mail: dfurtado@furtadlaw.com
brad@furtadolaw.com
Counsel for Plaintiff



                                          s/ Joanne Flaherty
                                          Joanne Flaherty, Sr. Legal Secretary




                                             13
